CAUSE NO. 12-22-00112-CR

                             IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS



DEATRIC JERMAINE,                             }      APPEALED FROM 2ND
ALEXANDER                                            DISTRICT COURT
APPELLANT
V.                                            }      IN AND FOR


THE STATE OF TEXAS,                           }      CHEROKEE COUNTY, TEXAS
APPELLEE
                                             ORDER
       Deatric Jermaine Alexander filed a notice of appeal from a judgment dated April 21,
2022. One of the court reporters in this case filed a letter advising this Court that her external
hard drive crashed and she is unable to recover the files for pretrial hearings that occurred on
March 4, 2019 and October 7, 2019.
       Regarding the correction of inaccuracies in the reporter’s record, the parties may agree to
correct an inaccuracy in the record without the reporter’s recertification.       TEX. R. APP. P.
34.6(e)(1). When, as in this case, the dispute arises after the reporter’s record has been filed in
the appellate court, that court may submit the dispute to the trial court for resolution. TEX. R.
APP. P. 34.6(e)(3). If the parties cannot agree on whether or how to correct the record, the trial
court must--after notice and hearing--settle the dispute. TEX. R. APP. P. 34.6(e)(2). If the trial
court finds any inaccuracy, it must order the court reporter to conform the record, including text
and any exhibits, to what occurred in the trial court, and to file certified corrections in the
appellate court. Id. “By written stipulation filed with the trial court clerk, the parties may agree
on the contents of the appellate record.” TEX. R. APP. P. 34.2. “An agreed record will be
presumed to contain all evidence and filings relevant to the appeal.” Id.
        Accordingly,
        It is ORDERED that the Honorable Chris R. Day shall, in accordance with Texas Rule of
Appellate Procedure 34.6, conduct a hearing, on or before June 22, 2022, and make written
findings of fact as to whether (1) a portion of the record has been lost or destroyed; and (2) there
are any inaccuracies in the record and, if any such inaccuracies exist, the corrections to be made.
If the trial court finds the record to be inaccurate, the trial court shall order the court reporter to
conform the reporter’s record to what occurred in the trial court and file certified corrections
with this Court. If the trial court finds the record to be lost or destroyed, the trial court shall
determine whether (1) without Appellant’s fault, a significant portion of the record has been lost
or destroyed and, if so, whether the missing portion of the record is necessary to the appeal’s
resolution, (2) the missing portion of the record can be replaced by stipulation or agreement of
the parties, and (3) Appellant is entitled to a new trial under Rule 34.6(f).
        It is FURTHER ORDERED that a supplemental clerk’s record including the trial court’s
written findings, along with any supporting documentation and orders, be certified to this Court
on or before June 29, 2022.
        It is FURTHER ORDERED that the court reporter file a reporter’s record of the hearing
on or before June 29, 2022.
        WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th Court of
Appeals District of Texas, at Tyler.
        GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the 8th day of
June 2022 A.D.




                                                   _________________________________
                                                   KATRINA MCCLENNY, CLERK